 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                                EASTERN DISTRICT OF CALIFORNIA

 8

 9   JACOB HOLLEMAN, an individual, on his own ) Case No. 1:18-cv-00745-LJO-SKO
     behalf and on behalf of all others similarly   )
10   situated,                                      ) ORDER DIRECTING THE CLERK
                                                    ) OF COURT TO CLOSE THE CASE
11                          Plaintiff,              )
                                                    ) (Doc. 10)
12   v.                                             )
                                                    )
13   GHS INTERACTIVE SECURITY, LLC, a               )
     Delaware limited liability company; and DOES 1 )
14   through 20, inclusive,                         )
                                                    )
15                          Defendant.
16

17            On March 18, 2019, the parties filed a joint stipulation dismissing Plaintiff Jacob Holleman’s

18   individual claims with prejudice, and the putative class claims without prejudice. (Doc. 10.)

19            In light of the parties’ stipulation, Plaintiff’s individual claims have been dismissed with

20   prejudice, the putative class claims have been dismissed without prejudice, and this action has been

21   terminated. See Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.

22   1997). Accordingly, the Clerk of Court is directed to close this case.

23
     IT IS SO ORDERED.
24

25   Dated:     March 19, 2019                                    /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28

29

30
